DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11-21, 26-29, and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg (US 10,147,296) in view of Otto et al. (US 9,179,864).
Regarding claim 1:  Gregg discloses a fall detection system comprising: receiving, by a mobile device (120), motion data (activity log, 132, includes notable fall event including lie period) indicating motion obtained by one or more sensors (131; col. 3, lines 1-24) over a time period, wherein the one or more sensors (131) are worn (wearable device, 130) by a user; determining, by the mobile device based on the 
Gregg does not disclose the one or more characteristics of the user comprise at least one of an age of the user, a gender of the user, or a vascular health of the user. 
Otto et al., in an analogous art, disclose a wearable health monitoring device and methods for fall detection comprising information pertaining to a vascular health of the user (cardiac, heart rate, respiration/heartbeat) (col. 4, lines 1-5; col. 5, lines 6-50; col. 6, lines 17-57; col. 7, line 54-col. 8, line 3).  It would have been obvious to one of ordinary skilled in the art, before the effective date of the claimed invention to include additional physiological data of the user to accurately determine the likelihood of a fall associated with the user during a fall.

Regarding claim 6:   Gregg discloses the one or more characteristics of the user comprise a historical physical activity level of the user (col. 3, lines 43-59).



Regarding claim 8:  Gregg discloses the historical physical activity level is indicative of a frequency of movement by the user prior to the impact (col. 3, lines 55-57).

 	Regarding claim 9:  Gregg discloses the historical physical activity level is indicative of an intensity of movement (lying down, sitting, walking or running has different movement intensities) by the user prior to the impact (col. 3, lines 55-57).

Regarding claims 11 and 12:  Gregg does not disclose the characteristics of the user comprise a vascular health of the user.  Otto discloses a wearable sensor for monitoring health score includes a user’s characteristics of vascular health, (including oxygen saturations, heart rate, heart rate variability, respiration rate), of the user (col. 4, lines 1-5; col. 5, lines 6-50; col. 6, lines 17-57; col. 7, line 54-col. 8, line 3).  Also, the estimating of the user’s level of activity for detecting a fall (col. 6, lines 46-57), would indicate that as the activity level increases, the vascular health decrease; and a fall would likely occurred.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the vascular health of the user to accurately determine the likelihood of a fall associated with people of certain vascular conditions.

 	Regarding claim 13:  Gregg discloses the one or more characteristics of the user comprise a historical walking speed of the user (Gregg discloses the characteristics of the user includes standing, sitting, lying down, running or walking) (col. 3, lines 57-59).

 Regarding claim 14:  Gregg discloses the likelihood increases with a decrease in the historical walking speed of the user (when the user is in a lie state) (col. 3, lines 25-59).

Regarding claim 15:  Gregg discloses generating the one or more notifications comprises determining that the likelihood exceeds a threshold level, and responsive to determining that the likelihood exceeds the threshold level, generating the one or more notifications (col. 8, lines 18-27).

 	Regarding claim 16:  Gregg discloses generating the one or more notifications comprises transmitting a first notification to a communications device remote from the mobile device, the first notification comprising an indication that the user has fallen (col. 8, lines 44-58).

 	Regarding claim 17:  Gregg discloses the communications device is an emergency response system (col. 8, lines 51-56).



 	Regarding claim 19:  Gregg discloses at least some of the one or more sensors are disposed on or in the mobile device (col. 1, lines 44-46).

 	Regarding claim 20:  Gregg discloses at least some of the one or more sensors are remote from the mobile device (sensors in the wearable device, 130, which are remote from the mobile device, 120) (col. 2, line 33-col. 3, line 10).

	Regarding claim 21:  Refer to claim 1 above.

Regarding claim 26:   Gregg discloses the one or more characteristics of the user comprise a historical physical activity level of the user (col. 3, lines 43-59).

Regarding claim 27:  Gregg discloses the likelihood increases with a decrease in the historical physical activity level of the user (when the user is in a lie state) (col. 3, lines 25-59).

Regarding claim 28:  Gregg discloses the historical physical activity level is indicative of a frequency of movement by the user prior to the impact (col. 3, lines 55-57).

 	Regarding claim 29:  Gregg discloses the historical physical activity level is indicative of an intensity of movement (lying down, sitting, walking or running has different movement intensities) by the user prior to the impact (col. 3, lines 55-57).

Regarding claims 31 and 32:  Gregg does not disclose the characteristics of the user comprise a vascular health of the user.  Otto discloses a wearable sensor for monitoring health score includes a user’s characteristics of vascular health, (including oxygen saturations, heart rate, heart rate variability, respiration rate), of the user (col. 4, lines 1-5; col. 5, lines 6-50; col. 6, lines 17-57; col. 7, line 54-col. 8, line 3).  Also, the estimating of the user’s level of activity for detecting a fall (col. 6, lines 46-57), would indicate that as the activity level increases, the vascular health decrease; and a fall would likely occurred.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the vascular health of the user to accurately determine the likelihood of a fall associated with people of certain vascular conditions.

 	Regarding claim 33:  Gregg discloses the one or more characteristics of the user comprise a historical walking speed of the user (Gregg discloses the characteristics of the user includes standing, sitting, lying down, running or walking) (col. 3, lines 57-59).



Regarding claim 35:  Gregg discloses generating the one or more notifications comprises determining that the likelihood exceeds a threshold level, and responsive to determining that the likelihood exceeds the threshold level, generating the one or more notifications (col. 8, lines 18-27).

 	Regarding claim 36:  Gregg discloses generating the one or more notifications comprises transmitting a first notification to a communications device remote from the mobile device, the first notification comprising an indication that the user has fallen (col. 8, lines 44-58).

 	Regarding claim 37:  Gregg discloses the communications device is an emergency response system (col. 8, lines 51-56).

 	Regarding claim 38:  Gregg discloses the mobile device (120) is a mobile device or a smartphone (col. 5, lines 54-67); thus, a smartphone is a wearable mobile device; wherein the user wears it on an armband or in one’s pocket.

 	Regarding claim 39:  Gregg discloses at least some of the one or more sensors are disposed on or in the mobile device (col. 1, lines 44-46).

 	Regarding claim 40:  Gregg discloses at least some of the one or more sensors are remote from the mobile device (sensors in the wearable device, 130, which are remote from the mobile device, 120) (col. 2, line 33-col. 3, line 10).


Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg (US 10,147,296) in view of Otto et al. (US 9,179,864) as applied in claim 1 above and further in view of Hughes (US 9,597,004).
Regarding claims 3 and 23:  Gregg does not disclose the characteristics of the user comprise age and gender of the user.  Hughes discloses a wearable monitoring device which includes a user’s characteristics of age and gender (col. 26, lines 31-47).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the age and gender of the user to accurately determine the likelihood of a fall associated with people of certain gender or age.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 3, 6-9, 11-21, 23, 26-29 and 31-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of copending Application No. 16/852,370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same common subject matter of “obtaining motion data from one or more sensors, worn by a user, over a time period; determine an impact experienced by the user based on the motion data and impact occurred during the time period; and generating a notification that a user has fallen based on the motion and impact data”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 02/18/21, with respect to the rejection(s) of claim(s) 1, 6-9, 13-21, 26-29 and 33-40 under Gregg (US 10,147,296) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Otto et al. (US 9,179,864).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  






/TOAN N PHAM/           Primary Examiner, Art Unit 2684                                                                                                                                                                                             	3/12/21